Title: To James Madison from Josef Yznardy, 18 December 1801 (Abstract)
From: Yznardy, Josef
To: Madison, James


18 December 1801, Philadelphia. In reply to JM’s 10 Dec. letter, states that he ordered Terry to suspend Mullony’s consular functions and pay, having been so instructed when he settled his accounts in April. Provides details on the case of Capt. Andrew Pinck and the legal proceedings between him and Mullony, who had him arrested. Renews his request to have Dallas review the Israel case, as it has been postponed until May and he intends to embark in February for Cádiz. Requests reply to his letter of 8 Sept. and asks that Pinckney be authorized to settle Yznardy’s accounts.
 

   RC (DNA: RG 59, CD, Cádiz, vol. 1). 4 pp.; in Spanish. First two pages of RC—relating to the Mullony-Pinck controversy—are translated by Wagner in the margin.


   Capt. Joseph Israel and Yznardy had become involved in a legal dispute several years earlier that had resulted in Israel’s arrest (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:32 n. 2).

